Citation Nr: 9919326	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left thoracotomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from July 1961 to August 
1963.

This appeal arose from a June 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  He and his representative were informed 
of the continuation of the denials of his claims in 
supplemental statements of the case issued in December 1996, 
September 1997 and April 1998.

The veteran contends, in essence, that his left thoracotomy 
residuals are more disabling than the current evaluation 
would suggest.  He stated that the removal of part of his 
lung has decreased its ability to function.  He indicated 
that he suffers from severe shortness of breath with minimal 
exertion, which he believes warrants an increased evaluation.  
He has also claimed that he suffers from COPD, which is 
either caused or aggravated by his service-connected left 
thoracotomy residuals.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in February 1997.  A 
pulmonary function test indicated that he apparently suffered 
from a restrictive lung defect, which the examiner indicated 
could well be related to his lobectomy residuals.  Initially, 
it is noted that this opinion is somewhat speculative.  
Moreover, this opinion was based upon spirometry alone, which 
the examiner stated might not be detailed enough to make a 
diagnosis.  Finally, no opinion has been provided as to 
whether the veteran's COPD was either caused by or aggravated 
by his service-connected thoracotomy residuals (see Allen v. 
Brown, 7 Vet. App. 439 (1995), which states that "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  at 
448).  

It is also noted that the criteria for rating respiratory 
disorders was changed, effective September 5, 1996, during 
the pendency of this appeal.  However, there is no indication 
that the RO ever determined whether the old or new rating 
criteria would be more favorable in evaluating the degree of 
disability caused by his service-connected condition, 
subsequent to the change in the regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Rhodan v. West, 12 Vet. 
App. 55 (1998).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA pulmonary examination in 
order to fully assess the current nature 
and degree of severity of the service-
connected left thoracotomy residuals.  
This examination should include detailed 
pulmonary function tests in order to 
determine the extent and severity of any 
restrictive lung disease found to be 
related to the service-connected left 
thoracotomy residuals.  The examiner 
should also render an opinion as to 
whether the service-connected left 
thoracotomy residuals have either caused 
or aggravated the nonservice-connected 
COPD.  Any other indicated special 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

A complete rationale for all opinions 
expressed must be provided.

2.  The RO should review the evidence and 
determine whether the veteran is entitled 
to an evaluation in excess of 10 percent 
for the service-connected left 
thoracotomy residuals subsequent to 
September 5, 1996, pursuant to the rating 
criteria for respiratory disorders which 
is determined to be more favorable to the 
veteran.

3.  Once the above-requested development 
has been completed and associated with 
the claims folder, the RO should review 
the record and determine whether the 
veteran is entitled to compensation for 
his COPD in light of the holding in 
Allen, supra.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration.  
The appellant is free to furnish additional evidence while 
his case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










